Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered July 17, 1985, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Neither the defendant’s claim that he was deprived of a fair trial by certain of the prosecutor’s remarks on summation, nor his challenge to the trial court’s replacement of two jurors with alternates, are preserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Fernandez, *602137 AD2d 709; People v Burns, 118 AD2d 864), and we decline to address them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Rubin, Spatt and Sullivan, JJ., concur.